Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
	 In the claim:
		In claim 5, line 1, change “4” to –1–
In claim 17, line 1, change “16” to –12–
In claim 18, line 1, change “16” to –12–
Re-number the last claim, change “23” to –24–
(see below image)

    PNG
    media_image1.png
    365
    923
    media_image1.png
    Greyscale



The Examiner's Amendment to the record appears above is only for the purpose of the following: 
(a) resolving improperly dependencies from cancelled claims, and 
(b) renumbering the last claim from claim 23 to “claim 24” because there are two claims both are numbered as “23”, the last claim should be change to “claim 24”.
Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  Within 24 hours from receiving initial contact, the Examiner will reply via email, or telephone call, if telephone number is provided.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.
 The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Allowable Subject Matter
	
	Claims 1-3, 5-15, and 17-24 are allowed.  	 
	

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834